Citation Nr: 1202108	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for scars, residuals of burn injury prior to May 4, 2009 and beyond 10 percent thereafter.  

2.  Entitlement to an initial rating beyond 10 percent for hammer toes of the right foot, status post arthroplasty of the 3rd, 4th, and 5th toes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from September 1980 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of her claim.  A complete transcript is of record.  

The issue of entitlement to an initial compensable evaluation for scars, residuals of burn injury prior to May 4, 2009 and beyond 10 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In October 2011, before the Board promulgated a decision, the Veteran testified before the undersigned that she wished withdraw her appeal on the issue of entitlement to an initial rating beyond 10 percent for hammer toes of the right foot, status post arthroplasty of the 3rd, 4th, and 5th toes. 


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of her substantive appeal on the issue of entitlement to an initial rating beyond 10 percent for hammer toes of the right foot, status post arthroplasty of the 3rd, 4th, and 5th toes have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2011, the Veteran testified before the undersigned that she wished to withdraw her appeal concerning entitlement to an initial rating beyond 10 percent for hammer toes of the right foot, status post arthroplasty of the 3rd, 4th, and 5th toes.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

At her October 2011 hearing, the Veteran entered a request to withdraw her appeal for entitlement to an initial rating beyond 10 percent for hammer toes of the right foot, status post arthroplasty of the 3rd, 4th, and 5th toes.  This request was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim regarding entitlement to an initial rating beyond 10 percent for hammer toes of the right foot, status post arthroplasty of the 3rd, 4th, and 5th toes is dismissed.  



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran seeks a higher evaluation for her service-connected burn scar.  When she was examined by VA in January 2005, it was noted that she had a burn scar 12 cm by 2cm with no limitation of function.  On VA examination in May 2009, the examiner stated that the Veteran had limitation of function due to her scars which resulted in limitation of motion in raising the right arm.  DC 7805 directs that scars be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, D. C. 7805.  The limitation motion of the right arm has not been documented in degrees.  Further at her hearing before the undersigned, the Veteran testified that her symptoms of itching, pain, numbness and burning had increased and that her skin was stretching.  

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

Additionally at her hearing before the undersigned in October 2011, the Veteran indicated that she is treated for her scars by a private examiner as well as by VA.  Complete information concerning her private treatment was not provided.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran submitted an October 2011 report from a private examiner in which the examiner notes that the Veteran has a large scar of the right flank and just anterior to the straight part of the scar there is a 2 by 2 cm. nodule below the threshold.  The diagnosis was, scar with cyst versus lipomas versus scar tissue.  The examiner reported that the Veteran needed imaging versus excising to diagnose the sub threshold mass.  The Veteran testified that she was going to VA to have the "picture" taken.  VA treatment records from December 2010 to May 2011 are in the file.  

In view of the above, the Board will remand the case to obtain any relevant treatment records that are not in the file, and to obtain a new VA examination to determine the current manifestations of the service connected scars.   

The appellant is hereby notified that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain private treatment records.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and her representative must then be given an opportunity to respond.  

2.  Obtain complete records of any of the Veteran's treatment by VA since May 2011.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  Then schedule the Veteran for a VA examination to ascertain the current severity of her burn scars.  The claims file must be made available to, and reviewed by the examiner.  After reviewing the record and examining the Veteran, the examiner should report all findings.   

The assessment should include, but is not limited to the following: specific measurements regarding the size (length and width) of all scars and an estimate, to the extent possible, of what percentages of the body and/or the exposed areas of the body are affected.  The examiner should also note whether each of the scars is superficial, unstable, deep, tender and/or painful; or whether the scars cause any limitation of motion and/or functional impairment.  In particular, it should be specifically noted whether the Veteran's scars limit the functioning of the Veteran's right upper extremity.  Strength, motor, sensory and range of motion in degrees testing should be accomplished.  

If possible, the examiner should also attempt to distinguish the symptomatology attributable to the Veteran's scar and any other finding including a cyst or lipomas if found.  If the examiner cannot ascribe particular symptoms to a particular disability, this should be indicated.  A report should be prepared and associated with the Veteran's claims folder.

The examiner shall also comment on the impact of the claimed increase in severity of the disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed must be provided.

4.  The RO should then review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


